UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7011


FRANCIS HEMPSTON MCFADDEN,

                Petitioner - Appellant,

          v.

GEORGE SNYDER, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-hc-02004-D)


Submitted:   December 16, 2010             Decided:   December 28, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Francis Hempston McFadden, Appellant Pro Se. William E.H.
Creech, Joshua Bryan Royster, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina; Christina Ann Kelley, BUREAU
OF PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Francis    Hempston      McFadden,       a    District          of   Columbia

prisoner housed in North Carolina, seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2241 (West

2006 & Supp. 2010) petition.            The order is not appealable unless

a    circuit     justice       or     judge     issues          a     certificate        of

appealability.       28 U.S.C. § 2253(c)(1) (2006).                   A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies     this       standard       by        demonstrating          that

reasonable     jurists      would     find     that       the        district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies      relief     on   procedural        grounds,        the         prisoner      must

demonstrate     both    that    the    dispositive         procedural          ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

We   have   independently      reviewed       the    record         and    conclude     that

McFadden has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense     with    oral    argument     because         the       facts      and    legal



                                         2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3